Citation Nr: 0815743	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-44 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

In February 2007, the veteran was scheduled to appear at a 
personal hearing before a member of the Board.  He failed to 
appear for the hearing.


FINDING OF FACT

There is no persuasive medical evidence of record showing 
that the veteran's acquired psychiatric disorder, diagnosed 
as major depressive disorder, is etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  The Board notes that the veteran has been diagnosed 
with major depressive disorder, which is defined as a mood 
disorder characterized by the occurrence of one or more major 
depressive episodes and the absence of any history of manic, 
mixed, or hypomanic episodes.  See Dorland's Illustrated 
Medical Dictionary 445 (28th ed. 1994).  As the veteran's 
diagnosed disability is not a psychosis, it is not subject to 
presumptive service connection.  See 38 C.F.R. § 3.384 
(2007).  

The veteran contends that he has a nervous disorder as a 
result of events that occurred on active duty.  He 
essentially maintains that he attempted to enlist in the 
Army, but was turned down due to his lack of education and 
his inability to read or write.  The veteran reports that he 
was subsequently drafted into the military and that he 
suffered humiliation due to his inability to complete tasks 
that were assigned to him, which has resulted in his 
diagnosed psychological problems, low self esteem, and an 
inability to maintain steady employment.  The veteran also 
maintains that his service personnel records support a 
finding that his psychiatric disorder is a result of active 
service, as he was discharged due to his inability to perform 
his duties.  See September 2002 VA Form 21-4138 with 
statement dictated to wife; December 2002 VA Form 21-4138; 
November 2004 VA Form 9.  

In a September 2003 statement, A.F., the veteran's sister-in-
law, reports that the veteran is a procrastinator and that he 
has problems concentrating on simple tasks and following 
through until the end.  She also indicates that the veteran 
has trouble remembering things, is easily distracted, and 
that he often gets upset or agitated while trying to cook 
supper.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any psychological 
problems.  At the time of his discharge from service, 
clinical evaluation of his psychiatric functioning was 
normal.  See March 1972 report of medical examination.  The 
following month, the veteran reported that to the best of his 
knowledge, there had been no change in his medical condition 
since his last separation examination.  See April 1972 
statement of medical condition.  

The veteran's service personnel records reveal that he 
underwent Article 15 proceedings for absenting himself 
without authority on or about July 3, 1971 until on or about 
July 5, 1971.  See DA Form 2627-1.  A March 1972 record 
reveals that the veteran was recommended for discharge before 
the expiration of his term of service because his 
acceptability for the service and potential for continued 
effective service fell below the standards required for 
enlisted personnel.  It notes that the veteran was counseled 
on numerous occasions regarding the duties and the standards 
of a mechanical maintenance helper, and that counseling 
sessions were also held with the squadron chaplain.  See 
record with subject: recommendation for elimination UP, QMP, 
AR 600-200 Chapter 4.  

A March 1972 statement from the chaplain is also of record, 
which indicates that during numerous counseling sessions, it 
was repeatedly shown that the veteran could not implement 
even the most simple tasks to alleviate personal and family 
problems, and that tasks such as writing to his wife were 
completely beyond his demonstrated abilities.  There seemed 
to be a serious difficulty understanding or even expressing 
himself verbally.  The chaplain indicated that without these 
simple skills, he saw no hope in resolving the veteran's 
family problems, that such problems are normal to military 
service and are not unusual, but that they are seriously 
complicated by the lack of abilities demonstrated by the 
veteran.  The chaplain also wrote that it was his 
recommendation that if the veteran had demonstrated the same 
lack of skills in his performance of duty that he had in his 
personal life, that he be considered for elimination and that 
it was his opinion that the lack of skills in the management 
of his family affairs alone would seriously limit, if not 
preclude, his reasonable progress in the Army.  See letter 
from J.K.  

The post-service medical evidence of record consists of both 
VA and private treatment records, to include records 
associated with the veteran's claim for benefits from the 
Social Security Administration (SSA).  

The veteran injured his neck on April 2, 1994, while working 
at the [redacted] Supermarket.  He was seen with complaint of 
neck pain following this injury and a June 1994 magnetic 
resonance image (MRI) of his cervical spine showed 
degenerative changes with posterior spondylitic bar of C5-C6, 
no definite nerve root compression.  EMG-NCV study was 
normal.  A subsequent MRI in June 1995 showed two level 
disease at C5-C6 with posterior lateral disc herniation on 
the left, encroaching on the left neural foramina, displacing 
the cord posteriorly, causing mild effacement; and small 
central disc herniation at C6-C7, paracentral to the right 
side, encroaching on the neural foramina, not significantly 
displacing the cord.  See July 1995 record from Panama City 
Neurosurgical Associates, P.A.  

The veteran was seen at the Tallahassee, Florida VA 
outpatient clinic (OPC) in May 1997 with complaint of chronic 
neck pain for three years.  He reported a surgery in 1995 and 
indicated he was having a second surgery in the near future.  
The veteran also reported seeing psychiatrists on two 
previous occasions for depression.  He also indicated that he 
was a recovering alcoholic and that allegations had been made 
the prior month regarding his alleged sexual abuse of a 
granddaughter.  The assessment made was rule out (r/o) major 
depression; chronic pain, alcohol dependence, in remission; 
and cannabis dependence, in remission.  On a subsequent visit 
that same month, the veteran reported being very depressed 
about his current situation regarding the pending 
investigation of the alleged sexual abuse.  See medical 
records.  

In a May 1997 Pain Management Clinic Assessment Questionnaire 
through the Tallahassee OPC, the veteran was assessed as a 
chronic pain patient with an acute pain problem.  It was also 
noted at that time that the veteran reported marital and 
family stressors, reported allegations of sexual abuse and 
indicated that he had been self medicating with alcohol.  In 
June 1997, the veteran reported that the allegations of abuse 
had been dropped.  See medical record from Tallahassee OPC.  

A September 2002 record from Dr. L.D. Scalf indicates that 
the veteran was referred to him by a Veterans Service Officer 
for an evaluation to determine if he had long-term 
psychological problems related to his dismissal from the 
Army.  An Axis I diagnosis of major depressive episode, 
recurrent, severe-moderate, was made.  Dr. Scalf related the 
veteran's history, to include trying to enlist in the 
military but being turned down because of his lack of 
education before ultimately being drafted.  Dr. Scalf 
indicates the veteran suffered daily humiliation during 
service due to his inability to read and write.  He also 
reports that the veteran remained at the lowest rank during 
his military career and was unable to progress.  The veteran 
had not realized until he began counseling in April 1998 that 
a large part of his depression was due to his low self 
esteem.  This low self-esteem began when the veteran 
experience humiliation and degradation while in the Army.  He 
was unable to progress beyond the entry level in every job 
since leaving the military, a pattern that was established in 
service and carried over to the rest of his working life.  
Dr. Scalf reported that the evaluation indicates that the 
veteran has suffered from depression since April 1973, which 
has affected his personal and professional life.  The 
stressors, in part, have also exasperated the health problems 
the veteran was currently experiencing.  Because of the long 
history of depression related to the humiliation he 
experienced, Dr. Scalf recommended that the veteran be given 
service related disability.  See record from Psychological 
and Counseling Consultants, Inc. 

In a January 2003 letter, Dr. J.W. Scott reports that the 
veteran has seen him periodically over the last three years 
for individual, marriage and family counseling.  While the 
veteran's individual counselor is Dr. Scalf, Dr. Scott 
reported seeing the veteran for specialized problems, to 
include severe depression (including suicidal ideation), 
anxiety, and marital and family problems.  Dr. Scott 
indicates that upon initially seeing the veteran, it was 
apparent that he suffered from a lifetime of exogenous 
depression due to low self esteem and diffuse ego boundaries.  
The veteran reported that his depression began after entering 
the Army, as it was in the service that he suffered repeated 
humiliations due to his illiteracy.  This was the first time 
that he was in the company of other men and he experienced 
repeated degradations to his self-concept.  In addition to a 
worsening depression, the veteran also began abusing alcohol 
at this time and subsequently developed alcoholism and 
concomitant social problems.  Dr. Scott did note that the 
veteran's alcoholism was in remission.  The diagnostic 
impression made by Dr. Scott was of dysthymic disorder, 
recurrent major depression, anxiety disorder not otherwise 
specified, and alcohol dependence (in remission).  Though Dr. 
Scott referred to the veteran's history, no opinion on 
etiology was provided.  See record from Holistic 
Psychological Services, Inc.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in March 2003.  The VA examiner 
reported reviewing the veteran's records before the 
examination and commented extensively on the September 2002 
report by Dr. Scalf and the January 2003 report by Dr. Scott.  
The veteran reported seeing a psychiatrist for treatment for 
depression twice in the past, first in 1995 and then in 1996.  
The veteran provided records from the SSA Office of Hearing 
and Appeals decision dated November 1997, which included 
reference to an evaluation dated February 1997 by Dr. W.B. 
Edwards, whose opinion was that the veteran had suffered "an 
obvious depressive episode secondary to his physical 
injury."  Dr. Edwards' impression was depression, secondary 
to chronic pain, and major depression of a single episode, 
moderate and without psychosis.  The examiner reported that 
Dr. Edwards was referring to the April 1994 incident at work 
during which the veteran injured his neck.  The VA examiner 
also reported that SSA records also refer to a December 1996 
evaluation by Dr. Bacchus, who diagnosed the veteran with an 
adjustment disorder.  

During the examination, the veteran reported that he had 
received psychological treatment since 1999.  He denied ever 
receiving any mental health treatment either while he was in 
service or prior to his time in the military.  He also denied 
ever being hospitalized for mental health reasons.  When 
asked about alcohol use, the veteran reported that he began 
drinking as a teenager and that while he was in service, he 
began drinking on a daily basis.  He also indicated that he 
began smoking marijuana in the military and that he had been 
arrested twice (once for DUI and possession of marijuana and 
the other time for lewd and lascivious behavior).  

Following a mental status examination, the following Axis I 
diagnoses were made: major depressive disorder, in partial 
remission; alcohol dependence, in reported remission; and 
cannabis dependence, by history.  The VA examiner reported 
that review of available records indicates that the veteran 
has been diagnosed with major depressive disorder by several 
mental health professionals.  The VA examiner indicated that 
his current diagnosis was major depressive disorder in 
partial remission because he did not meet the criteria for 
major depressive episode at that time, as he endorsed only 
two symptoms of depression (e.g. impaired sleep and poor 
energy).  In answering the question of whether the veteran's 
nervous condition began while he was in service or was 
aggravated during that time, the examiner indicated that the 
veteran reported that he first received any type of mental 
health treatment in either 1998 or 1999, a minimum of 16 
years after his military discharge.  Moreover, SSA records 
provided by the veteran included reference to a February 1995 
psychiatric evaluation by Dr. Edwards, who opined that the 
veteran suffered from a depressive episode that was secondary 
to a physical injury in April 1994.  Therefore, in 
consideration of available records, the VA examiner was 
unable to find a link between the veteran's nervous condition 
and his time in the military.  

A July 2003 VA record indicates that the veteran was referred 
to a clinical psychologist at the mental health clinic for 
evaluation of depression.  He reported retreating and 
shutting down, trouble sleeping and concentrating, working 
hard to not be depressed, feeling like he hadn't accomplished 
much, and never learning to read and write.  The veteran also 
described some tendency to worry excessively and self-doubt.  
He indicated that he did not realize he was depressed but, 
looking back, it probably started in the military.  The 
veteran reported that his military records support his claim 
and that the paper recommending discharge clearly indicates 
severe depression.  After obtaining a detailed medical 
history and conducting a mental status examination, the Axis 
I diagnoses made were dysthymic disorder and alcohol 
dependence in remission.  See psychiatry initial assessment.  

In an August 2003 addendum, the clinical psychologist 
reported receiving a copy of a letter written about the 
veteran by the chaplain he was seeing for counseling from 
February 1972 to March 1972, in which the chaplain 
recommended the veteran's discharge.  The psychologist 
indicated that she had read the letter carefully several 
times, trying to "read between the lines" for evidence of 
depression as the primary problem leading to his discharge, 
but the best she could do was to say that depression could 
not be ruled out as a factor contributing to the veteran's 
general dysfunction.  Since he was having personal and family 
problems, and was not mentally equipped to perform his 
assigned duties, she thought it was a reasonable assumption 
that the veteran was suffering some emotional distress at 
that particular time.  Unfortunately, the primary focus of 
the chaplain's letter is the veteran's inability to perform 
simple tasks such as writing a letter to his wife.  Since the 
veteran is illiterate, he obviously could not write such a 
letter, regardless of his emotional state.  The chaplain did 
not make any reference to the veteran's emotional state, or 
recommend referral to a mental health professional.  

Dr. Scalf has submitted three other letters in support of the 
veteran's claim, all of which essentially report the same 
information as the September 2002 letter.  In a December 2003 
letter, Dr. Scalf included the chaplain's letter and asserted 
that it was being submitted to show the veteran was being 
seen for depression prior to his termination from the 
service.  Dr. Scalf again reports that evaluation of the 
veteran indicates that he has suffered from depression since 
April 1973.  See also November 2003 letter.  In his last 
letter dated April 2006, Dr. Scalf includes additional 
documentation concerning the veteran's educational level and 
reports that the additional information shows that the Army 
knowingly recruited, inducted and discharged the veteran.  
The resulting depression that has accompanied the veteran 
over his life can be directly attributed to humiliation and 
frustration he experienced during his service.  

As noted above, records from the SSA have been associated 
with the claims folder.  The Board notes that the veteran is 
receiving disability benefits from SSA in part due to a 
primary diagnosis of affective disorder, as well as due to a 
secondary diagnosis of neck pain.  See Form SSA-833.  In a 
Stipulation in Support of Joint Petition for Order Approving 
a Lump-Sum Settlement Under F.S. 440.20(11)(b) (1994), it was 
reported that the veteran had a disputed claim for 
psychiatric care pending and that the employer had not 
authorized such care.  The veteran had been seen by Dr. 
Edwards from February 1995 through September 1995 and it was 
Dr. Edwards' impression that the veteran was suffering from 
depression, secondary to chronic pain.  He also thought the 
veteran had major depression, single episode, moderate 
without psychosis, and recommended that the veteran continue 
psychiatric care, not only for depression, but for care and 
management of his chronic pain.  It was also noted that in 
his initial visit to Dr. Edwards in February 1995, the 
veteran indicated that he had been seen in the VA hospital 
the year preceding his injury for difficulty with sleep, 
secondary to his having gone through a divorce and his father 
passing away a month prior to that.  The veteran also 
reported having been in the Army but having been discharged 
under a general discharge when it was found that he could not 
read or write.  The Board notes that two of Dr. Edwards' 
February 1995 records were included in the documents obtained 
from the SSA, and that his determination that the veteran had 
developed an obvious depressive episode secondary to his 
physical injury and his diagnosis of depression, secondary to 
chronic pain, were again noted in a November 1997 SSA 
decision.  

In an April 1997 Form SSA-2506-BK, the veteran reported that 
he had additional illness or injury, depression, and 
indicated that it had begun in 1996.  An April 1997 
Consultant Review Sheet included a diagnosis of adjustment 
disorder and reported that the veteran had a history of this 
disorder due to physical and financial problems.  The veteran 
was interviewed in August 2000 with authorization from the 
Division of Disability Determinations.  In pertinent part, he 
was diagnosed with recurrent major depressive disorder and 
partner relational problem.  The interviewer indicated that 
the evidence of the interview and history is that the veteran 
may have felt vulnerable and insecure since childhood, 
probably related to issues of trust and security, and to 
academic problems.  As an adult, he seemed to have experience 
several episodes of fairly intense depression related to 
physical problems and the immediate physical limitations they 
impose.  Additional emotional distress seems associated with 
reductions in his physical ability, diminished social 
opportunities, decreased self-confidence, and a serious 
relationship crisis with his third wife.  See record from Dr. 
L.V. Annis.  A September 2000 Form SSA-2506-BK noted the 
November 1997 SSA decision, which granted an allowance for a 
combination of physical and mental impairment.  It was also 
noted that prior to November 1997, the record indicated a 
history of adjustment disorder with depression and anxiety 
largely secondary to physical.  

The evidence of record does not support the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  The Board acknowledges that the 
veteran's service personnel records reveal that he was 
recommended for discharge before the expiration of his term 
of service because his acceptability for the service and 
potential for continued effective service fell below the 
standards required for enlisted personnel.  This 
recommendation was made after the veteran received counseling 
on his occupational duties and counseling from squadron 
chaplain, who supported the recommended discharge.  See 
record with subject: recommendation for elimination UP, QMP, 
AR 600-200 Chapter 4; letter from J.K.  

Despite the fact that the veteran was recommended for 
discharge prior to the expiration of his term of service, his 
service medical records are devoid of reference to complaint 
of, or treatment for, any psychological problems and clinical 
evaluation of his psychiatric functioning was normal at the 
time of his discharge.  See March 1972 report of medical 
examination; April 1972 statement of medical condition.  As 
such, the evidence does not support the finding of a chronic 
condition in service.  Nor does the evidence support a 
finding of continuity of symptomatology since the veteran's 
discharge, as the earliest record of treatment related to a 
psychiatric problem is dated February 1995, more than 20 
years after the veteran's separation from service.  In 
addition, the February 1995 records establish the development 
of an obvious depressive episode secondary to the veteran's 
neck injury, and are devoid of reference to the humiliation 
the veteran allegedly endured in service.  See records from 
Dr. Edwards.  

The Board finds that the veteran's statements about the onset 
of depressive symptoms during service as a result of being 
humiliated are not credible.  First, when he was examined for 
separation from service in March 1972, psychiatric evaluation 
was normal.  Second, when he was initially treated for 
depression in the 1990s, he related his symptoms to pain, 
loss of employment, the death of his father, and legal and 
family problems.  While he also reported that he was 
discharged from the Army because he could not read or write, 
he did not relate this incident to any depressive symptoms.  
See Report from Dr. Edwards, dated February 23, 1995.  
Rather, the veteran did not relate any depressive symptoms to 
his experience during service until he filed his claim for 
benefits in 2002.  The Board finds his statements made to 
medical professionals during the course of his initial 
treatment in the 1990s to be more credible than his 
subsequent statements, as self interest may play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest may affect the credibility 
of testimony).

The Board acknowledges the opinions provided by Dr. Scalf in 
support of the veteran's claim in September 2002, December 
2003, and April 2006.  Dr. Scalf's opinions, however, are not 
afforded any probative value.  As an initial matter, although 
Dr. Scalf appears to have reviewed some of the records 
associated with the veteran's service personnel file, to 
include the chaplain's letter, there is no indication that he 
conducted a review of the veteran's claims folder in its 
entirety, which includes a voluminous amount of treatment 
records related to the veteran's neck injury and to his claim 
for SSA benefits.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The opinion provided by the VA examiner in March 2003, on the 
other hand, is afforded great probative value as it was 
conducted after review of the veteran's claims folder.  As 
part of that review, the examiner discussed the November 1997 
SSA decision and included extensive comments on the September 
2002 report by Dr. Scalf and the January 2003 report by Dr. 
Scott.  In addition, the examiner based his opinion on the 
history as provided by the veteran regarding when he first 
received mental health treatment (a minimum of 16 years after 
his military discharge) and on the February 1995 opinion 
provided by Dr. Edwards and made part of the SSA records 
provided by the veteran, which reported that the veteran had 
a depressive episode secondary to a physical injury in April 
1994.  It was after reviewing the available records that the 
VA examiner reported he could find no link between the 
veteran's nervous condition and military service.  

The Board may also reject a medical opinion if it finds that 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In this case, 
the veteran did not inform Dr. Scalf of his 1994 on-the-job 
neck injury, and Dr. Scalf candidly reports that the veteran 
was referred to him by a Veterans Service Officer 
specifically to determine if the veteran had long-term 
psychological problems related to his dismissal from the 
Army.  As such, it does not appear that Dr. Scalf considered 
the 1994 injury in evaluating the veteran.  This is important 
to note in light of the fact that the medical evidence of 
record strongly supports a finding that the veteran's 
psychiatric problems manifested in relation to his serious 
neck injury and other problems in his life.  See e.g., April 
1997 Form SSA-2506-BK (depression began 1996); May 1997 VA 
outpatient medical record (veteran reported being very 
depressed about pending investigation related to alleged 
sexual abuse); May 1997 Pain Management Clinic Assessment 
Questionnaire (veteran reported marital and family stressors 
and allegations of sexual abuse); records from Dr. Edwards 
(veteran seen in VA hospital the year preceding injury for 
difficulty with sleep, secondary to divorce and father 
passing away); August 2000 record from Dr. Annis (vulnerable 
and insecure since childhood, probably related to issues of 
trust, security, and academic problems; several episodes of 
fairly intense depression as an adult related to physical 
problems and the immediate physical limitations they impose).  
Further, as discussed above, the Board finds the veteran's 
statements about experiencing depressive symptoms during 
service not to be credible.

The Board also notes that Dr. Scalf found the chaplain's 
letter supported a finding that the veteran was being seen 
for depression prior to his termination from service.  The 
Board disagrees, as the chaplain made no mention of 
counseling the veteran in regards to depression.  Rather, he 
reported counseling the veteran in relation to family 
problems and reported that the veteran was not able to 
implement tasks to alleviate these problems; there was no 
mention of the alleged humiliation the veteran endured in 
service.  See letter from J.K.  This determination is 
supported by the clinical psychologist's August 2003 
addendum.  While the Board acknowledges that the clinical 
psychologist indicated that depression could not be ruled out 
as a factor contributing to the veteran's general dysfunction 
since he was having personal and family problems and was not 
mentally equipped to perform his assigned duties, this 
statement is speculative, and she ultimately stated that the 
chaplain did not make any reference to the veteran's 
emotional state or recommend referral to a mental health 
professional.  

In light of the foregoing, and in the absence of persuasive 
medical evidence establishing a link between the veteran's 
psychiatric condition and military service, service 
connection is not warranted and the claim must be denied.  
38 U.S.C.A. § 3.303 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the April 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See December 2002 letter.  Accordingly, the duty 
to notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, VA and private 
treatment records, to include records from the SSA, have been 
associated with the claims folder.  He was also afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


